Mr. James F. Walsh, Director Department of Social Services Broadway State Office Building Jefferson City, Missouri 65101
Dear Mr. Walsh:
Your predecessor requested our opinion on the question whether a state-owned vehicle operated by officers or employees of the Division of Corrections to apprehend escapees or to transmit sick or injured inmates to hospitals can be considered an emergency vehicle so as to permit the use of red lights or sirens thereon.
Section 304.022.3(1), RSMo Supp. 1975, sets forth the rules of the road for "emergency vehicles", and therein defines the term. The definition includes the following:
              "A vehicle operated as an ambulance, or a vehicle operated by the state highway patrol, police or fire department, sheriff, constable or deputy sheriff, traffic officer, or coroner;"
The driver of an emergency vehicle ". . . shall not sound the siren thereon or have the front red lights . . . on except when said vehicle is responding to an emergency call . . ."§ 304.022.4(1), RSMo Supp. 1975.
Webster's New International Dictionary includes in its definition of the word ambulance: "A vehicle equipped for transporting those who are wounded, injured, or sick."
A definition of the word ambulance as found in Section190.100(1), RSMo Supp. 1975, reads in part as follows:
              "[A]ny privately or publicly owned motor vehicle that is specially designed or constructed and equipped and is intended to be used for and is maintained or operated for the transportation of patients, . . ."
However, such definition is not applicable to motor vehicles owned by the state of Missouri. See Section 190.100(10), RSMoSupp. 1975.
We find no statutory basis for determining that a state-owned vehicle operated by the Division of Corrections' personnel to pursue or capture escapees is an emergency vehicle for purposes of using a red light or siren on the public highways.
We believe that a state-owned vehicle that is operated by personnel of the Division of Corrections to transport sick or injured inmates to hospitals could be considered to be "operated as an ambulance" and consequently when "responding to an emergency call" on the public streets and highways the operator may activate a siren and red light.
Very truly yours,
                                  JOHN ASHCROFT Attorney General